DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/29/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, at least some of the claimed rejections are maintained.  The rejections based on 35 USC 112 & 101 are overcome and thus withdrawn.  New grounds of rejections are made below as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 – 23, 25, 26, 29 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf Eckert (US 3,621,004).
In regards to claim 18, Eckert teaches lubricant oil composition containing a copolymer of ethylene, alkyl ester of unsaturated moncarboxylic acid and a hydroxyalkyl ester of an unsaturated carboxylic acid wherein the copolymer is useful as a viscosity index improver and dispersant (abstract).  The copolymer comprises one or more olefin such as ethylene, one or more alkyl esters of unsaturated carboxylic acid, and one or more hydroxyl-containing ester (column 1 lines 36 – 75).  The hydroxyalkyl esters are esters of monobasic or polybasic carboxylic acid such as maleic, fumaric, itaconic acid (column 2 lines 22 – 42).  Thus, the hydroxyl-containing esters may not comprise hydroxyalkyl acrylates or methacrylates.  The alkyl esters of carboxylic acid are acrylates and methacrylates etc., having from 1 (methyl) to 18 (stearyl) carbon atoms, and thus such esters are used interchangeably.  
The copolymer has a molecular weight (Mn) of from 5000 to 150,000 and comprises ratio of 11 to 300 moles of the olefin (i.e., ethylene), 10 moles of the alkyl ester of unsaturated carboxylic acids and 1 to 15 moles of hydroxyalkyl ester of unsaturated carboxylic which will provide weight ratios overlapping the claimed limitations (column 4 lines 44 – 55).  The 
  The lauryl methacrylate is C12 alkyl methacrylate which meets limitation of non-polar group, while the hydoxyester similarly meets the limitation of polar group of the claim.  The amount of ethylene in the copolymer and the methacrylate meets or at least overlaps the claimed ranges.  For instance, when 11 mols to 300 mols of ethylene, 10 mols of lauryl methacrylate and 1 mol of hydroxylester are mixed at the minimum mole ratios required, ethylene is present at 50% up to about 96% and the methacrylates are present at about 3% to 50%.
In regards to claims 19 – 21, Eckert teaches the composition having the copolymer having the claimed ingredients in the claimed amounts and thus would be expected to have similar properties such as viscosity, pour point and cloud point.  The composition in one embodiment has a viscosity of 7.38 cSt at 210F (approx. 100C) which meets the limitation of about 6cSt 9Table IV).  The base oil can be mineral or synthetic oil (column 5 lines 15 – 20).  Well, known synthetic oils include polyalphaolefin which would have been obvious to persons of ordinary skill in the art at the time the claims were filed.
In regards to claims 22, 23, Eckert teaches the composition having the polymer of the claims.
In regards to claims 25, 26, Eckert teaches one or more alkyl methacrylates as previously stated.  The methacrylates includes methyl (C1) methacrylate, isobutyl (C4-alkyl) methacrylate, lauryl (C12-alkyl) methacrylate, stearyl (C18-alkyl) methacrylate thus providing the polar and un-polar acrylates of the claims (column 2 lines 10 – 15).
In regards to claims 29, 30, Eckert teaches the composition having the claimed limitations as previously discussed.
In regards to claim 31, Eckert teaches the composition which can comprise acrylate and methacrylate esters with ethylene and does not require the presence of the vinyl group of the claim.
In regards to claim 32, Eckert teaches the claimed copolymer.
In regards to claim 33, Eckert teaches the composition and polymer which are useful as lubricating oils for internal combustion engine (column 1 lines 12 – 24).  When the oil of Eckert is used in such engines, the method for reducing friction between moving surfaces by application of the composition with the copolymer of the claim is intrinsically performed.

Allowable Subject Matter
Claims 24, 27, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require that the copolymer comprises only ethylene and acrylate, or that the acrylate comprises blends of polar and unpolar acrylate at the claimed amounts or ratios which Eckert does not teach.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that viscosmetric properties that are intrinsic to polymers are not present in the polymers of Eckert such as pour point, cloud point and viscosity as Eckert’s polymer 
The claims do not limit the number of ingredients that can be present, except for claim 24 that excludes a third monomer.  Also, the hydroxymethacrylate monomers which are excluded from the claims do not prevent the copolymers as possessing the claimed properties since such monomers are taught in the specification as useful.  Furthermore, applicants fail to provide evidence to the contrary that copolymers having the monomeric composition discussed by Eckert would not have similar viscometric properties of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771